DETAILED ACTION
This office action is in response to the communication received on August 25, 2022 concerning application No. 16/437,866 filed on June 11, 2019.
	Claims 1-9 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/25/2022 in regards to the prior art rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “a device structurally comprising an assembly of two or more inserts”, examiner respectfully disagrees. The recitation of an assembly of two or more inserts is considered a duplication of parts which has no patentable significance unless a new and unexpected result is produced (In re Harza). See MPEP 2144.04 VI.B. In the instant case, providing an assembly of two or more of the device of Evans would not amount to new and unexpected results. Further, the assembly does not recite any functional or structural relationship between the inserts and merely providing two of something, absent evidence of an unexpected result, fails to distinguish from the prior art that provides one.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Evans (US 2012/0318277 A1).
Regarding claim 1, Evans teaches a support device (fig. 1 shows a orthosis (protective pad) for reducing and/or preventing breast tissue deformation upon compression forces applied in a direction thereto (fig. 9 (which is displayed below with labels) shows images of the breasts with the orthosis (C and D ) in place and without the orthosis (A and B) and for each scenario fig. 9 shows the patient without loading (A and C) and with a 15kg load (B and D), the device comprising an insert ([0009]-[0100] discloses the orthosis is placed (inserted) between a patients breasts and a supporting surface, therefore the orthosis is considered an insert), the insert comprising: 


    PNG
    media_image1.png
    601
    504
    media_image1.png
    Greyscale

Figure 9
a central portion configured to rest on top of a supine patient's sternum (para. 62, lines 4-7, “a central portion extending along a longitudinal axis of the orthosis to be receivable between the breasts of the subject to support the sternum” in regards to the orthosis resting on top of a supine patient’s sternum, this limitation is interpreted as the intended use of the device of the present application and the device of Evans teaches an orthosis that significantly reduces the force applied to the breasts during MRI imaging and would have similar outcomes if applied to a patient lying in the supine position) and comprising a pair of opposing sides shaped and/or sized to fit between a pair of breasts (para. 86, lines 4-5, “a central portion extending between the breasts of the subject”); 
an upper portion extending from the central portion and configured to rest upon a patient's upper chest, the upper portion comprising a first pair of opposing extension members (para. 86, lines 6-7, “an upper portion extending above the breasts from the central portion outwardly toward opposite sides” and para. 62, lines 7-9, “opposed portions extending bilaterally outwardly from a cephalad end of the central portion to support the clavicle and/or upper ribcage/costal cartilage”); and 
a lower portion extending from the central portion and configured to rest upon a patient's abdomen, the lower portion comprising a second pair of opposing extension members (para. 86, lines 8-10, “a lower portion extending below the breasts from the central portion outwardly toward opposite sides of the subject” and para. 62, lines 10-12, “opposed portions extending bilaterally outwardly from a caudal end of the central portion to support the lower ribcage/costal cartilage and/or upper abdomen”); wherein at least one of the central, upper, and lower portions has a surface configured to engage a portion of an imaging modality component applying force to the breasts (para. 41, lines 2-4, “an orthosis for placing between the breasts of a subject when resting face down on a supporting surface” the surface of the orthosis in contact with the support surface is configured so that if the component was a portion of an imaging modality rather than a support surface it would be able to engage the portion of the imaging modality in the same manner it does the support surface) and prevent and/or minimize contact between the portion of the imaging modality component and the pair of breasts when the support device is placed on the surface of the patient (fig. 9 above shows that when the orthosis is put into place the overall contact between the breasts and the support surface is reduced). 
Evans does not specifically disclose the device comprises an assembly of two or more inserts. 
However,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Evans to have an assembly of two or more inserts since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza (see MPEP 2144.04 VI.B). In the instant case, providing an assembly of two or more of the device of Evans would not amount to new and unexpected results. Further, the claim does not recite any functional or structural relationship between the inserts and merely providing two of something, absent evidence of an unexpected result, fails to distinguish from the prior art that provides one.
Regarding claim 2, Evans teaches the device of claim 1, as set forth above. Evans further teaches wherein the support device comprises a material (para. 129 provides example materials) configured to reduce breast deformation providing support resisting application of a compression force thereto from the imaging modality component (para. 144, lines 2-3, “there was an at least approximately 50% reduction in maximum force in the presence of the orthosis for all subjects”, the orthosis is able to withstand compression forces applied from the patient’s body weight in addition to the 15kg weight applied to the patients back. Supporting the patient’s body weight in addition to the 15kg weight shows that the orthosis has the ability to support the compression forces applied by the imaging modality component). 
Regarding claim 3, Evans teaches the device of claim 2, as set forth above. Evans further teaches wherein the support is operable to prevent deformation upon application of the compression force (fig. 9 above shows that when the loading is applied with the orthosis in place (D) the breasts remain stationary and do not flare out to the sides as when the loading is applied when there is no orthosis in place (B), para. 146, lines 1-4, “an approximately 45% reduction in AP (anterior-posterior) compression and an about 28% reduction in ML (mesolateral) displacement was observed in the presence of the device”).
Regarding claim 4, Evans teaches the device of claim 2, as set forth above. Evans further teaches the material comprises a rigid polymer ([0052] and [0131] discloses that the orthosis were “molded from a mineral filled, UV stabilized thermoplastic styrenic rubber modified polypropylene compound that had been oil extended” which is a polymer and based on the orthosis’s ability to reduce force [0054] the polymer is considered to be rigid. Additionally, [0130] discloses the “composition having suitable deformability and resilience to distribute compression load as described”, the addition of the orthosis having suitable resilience further enforces the orthosis material comprising a rigid material).
Regarding claim 6, Evans teaches the support device of claim 1, as set forth above. Evans further teaches wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a medial portion of a respective breast (figs. 1, 2, 5A and 5B show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a medial portion of the breasts).
Regarding claim 7, Evans teaches the support device of claim 1, as set forth above. Evans further teaches wherein each of the first pair of opposing extension members of the upper portion comprises an arcuate shape configured to accommodate a superior portion of a respective breast (para. 24, lines 1-3, “adjacent edge portion of the central and cephalad portions form curves which define laterally inner cephalad boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing member of the superior portion comprises an arcuate shape configured to accommodate and superior portion of the breasts).
Regarding claim 8, Evans teaches the support device of claim 1, as set forth above. Evans further teaches wherein each of the second pair of opposing extension members of the lower portion comprises an arcuate shape configured to accommodate an inferior portion of a respective breast (para. 18, lines 1-3, “adjacent edge portions of the central and caudal portions form curves which define laterally inner caudal boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing members of the inferior portion comprises an arcuate shape configured to accommodate and inferior portion of the breasts).
Regarding claim 9, Evans teaches the support device of claim 1, as set forth above. Evans further teaches wherein the support device has an x-shape or I-beam shape (fig. 1 shows the support device having an x-shape or I-beam shape).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0318277 A1) in view of Carline (US 20170340126).
Regarding claim 4, Evans teaches the support device of claim 2, as set forth above. If applicant disagrees with the rejection of claim 4 above and finds that Evans does not sufficiently teach the material comprises a rigid polymer.
Carline in a similar field of endeavor teaches the material comprises a rigid polymer ([0017] discloses “many materials are known in the art which may be…rigid in order to accomplish the purpose of the invention…the inventive breast support device is made of…plastic”, plastic is an example of a polymer and [0017] discloses the material must be rigid, therefore the plastic is a rigid polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device disclosed by Evans to have the support device comprise a rigid polymer. The motivation to substitute the known material of the rigid polymer of Carline for the support device of Evans would be to allow for the predictable results of having the orthosis be comprised of a material that is more resistant to compression forces.

Regarding claim 5, Evans teaches the support device of claim 2, as set forth above. Evans does not specifically teach the support device comprises a solid foam form.
However,
Carline in a similar field of endeavor teaches the support device comprises a solid foam form ([0017] discloses “the inventive breast support device is made of…foam”, the foam of the support device must be a solid foam (rather than a liquid) in order to be sturdy and rigid enough to support the breasts which is mentioned as the purpose of the invention in [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device disclosed by Evans to have the support device comprise a solid foam form. The motivation to substitute the known material of the solid foam of Carline for the support device of Evans would be to allow for the predictable results of having the orthosis be comprised of a material that is more resistant to compression forces.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vahala et al (US 20180104125) discloses using an assembly of multiple inserts to enable the device to adapt to the subject using the support ([0042] and fig. 2),
Ravikumar (US 7909787) discloses providing multiple supports in a stacked configuration (20 and 23 in fig. 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791